IN THE COURT OF APPEALS OF IOWA

                                   No. 20-0565
                               Filed July 21, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JOSEPH CRUZ CORDERO,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Hardin County, Angela L. Doyle,

Judge.



      Joseph Cruz Cordero appeals following his convictions for distributing a

controlled substance (marijuana) to a minor within 1000 feet of a public park and

third-degree sexual abuse. CONVICTION AFFIRMED; SENTENCE VACATED

AND REMANDED FOR NEW SENTENCING HEARING.




      Martha J. Lucey, State Appellate Defender, and Mary K. Conroy, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Martha E. Trout, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., and Greer and Schumacher, JJ.
                                          2


VAITHESWARAN, Presiding Judge.

       A jury found Joseph Cruz Cordero1 guilty of (1) distributing a controlled

substance (marijuana) to a minor within 1000 feet of a public park and (2) third-

degree sexual abuse. On the first count, the district court sentenced Cruz to prison

for a term not exceeding twenty-five years, with a mandatory minimum period of

ten years. On the second count, the court sentenced him to a prison term not

exceeding ten years to run consecutively to the term in count I.

       Cruz argues (A) he did not knowingly, intelligently, and voluntarily waive his

right to an in-person sentencing hearing and (B) the district court abused its

discretion in fashioning his sentence.

       In 2020, the Iowa Supreme Court altered court procedures to address the

global Covid-19 pandemic. For “felony or misdemeanor sentencing hearings,” the

court authorized district courts to “allow any party (the prosecutor, defense

counsel, defendant, victims and witnesses) to appear by videoconference or

telephone with that party’s consent.” See Iowa Supreme Ct. Supervisory Order,

In the Matter of Ongoing Provisions for Coronavirus/COVID-19 Impact on Court

Services (March 17, 2020), available at https://www.iowacourts.gov/collections/4

76/files/1055/embedDocument/.2




1 At trial, defense counsel advised the court that his client preferred to be referred
to as Mr. “Cruz” rather than Mr. “Cordero.” We will use his preferred name
throughout the opinion.
2 The court “temporarily suspend[ed] the operation of any Iowa court rule or statute

to the extent it [was] contrary to any provision of th[e] order.” See Iowa Supreme
Ct. Supervisory Order, In the Matter of Ongoing Provisions for
Coronavirus/COVID-19 Impact on Court Services (April 2, 2020), available at
https://www.iowacourts.gov/collections/485/files/1076/embedDocument/.
                                         3


       Defendants who planned to “appear by videoconference or telephone” were

required to “either (a) execute a written waiver or (b) make a waiver on the record.”

Id.   “Criminal matters that [could] not be continued or conducted by

videoconference or telephone” were to be conducted in person. Id. The orders

were in effect at the time of Cruz’s sentencing hearing.

       Cruz asserts the “waiver of his right to be personally present at his

sentencing was not intelligent, voluntary, or knowing.” The Iowa Court of Appeals

recently addressed this issue. See State v. Emanuel, No. 20-0737, 2021 WL

1906366, at *1–2 (Iowa Ct. App. May 12, 2021) (Emanuel I); see also State v.

Emanuel, No. 20-0738, 2021 WL 2453371, at *4 (Iowa Ct. App. June 16, 2021)

(Emanuel II).

       In Emanuel I, the district court engaged in the following colloquy with the

defendant about the nature of the hearing:

              [COURT]: I’m sure that your attorneys informed you that
       particularly with respect to the felony charge, you do have the right
       to make a personal appearance in court. And because of the current
       concerns with the COVID-19 virus situation, courts have been
       instructed to attempt to conduct most hearings through this means.
       Are you okay with proceeding by audiovisual closed circuit TV today?
              [DEFENDANT]: Yes, I am, Your Honor.

2021 WL 1906366, at *1–2. On appeal, the defendant argued he was coerced into

waiving his personal presence based on a precursor order directing the sheriff to

make him available by closed-circuit television and the court’s statement that it

was instructed to forgo an in-person hearing. Id. at *2. The court of appeals

rejected the argument, reasoning that the court “specifically advised” the defendant

of his “right to make a personal appearance in court” and asked the defendant if

he was “okay with proceeding” by closed circuit television. Id. The court found “no
                                         4


objective or subjective indices of coercion” and affirmed the defendant’s sentence.

See id.

       In Emanuel II, involving the same defendant’s separate sentencing hearing

on another matter, the district court informed the defendant he was participating

by videoconference, the attorneys were participating by “ICN conference,” and the

hearing was being conducted remotely as a result of supervisory orders. 2021 WL

2453371, at *4. The court asked the defendant and counsel whether they were

agreeable to participating remotely. Id. All said they were. Id. On appeal, the

defendant argued his waiver of his right to be personally present was not

intelligent, voluntary, or knowing. Id. The court of appeals determined the district

court failed to advise the defendant of his “right to make a personal appearance in

court” or his right not to have the hearing proceed unless he agreed to the

procedure. Id. The court concluded the defendant’s waiver of his right to an in-

person sentencing hearing was “invalid.” Id.

       The paramount distinction between Emanuel I and Emanuel II was the

defendant’s awareness of his right to an in-person proceeding. In Emanuel I, the

district court explicitly advised the defendant of that right, whereas the court did

not provide the disclosure in Emmanuel II.

       The key exchange at Cruz’s sentencing hearing was as follows:

              COURT: Before we begin the sentencing hearing, Mr. Cruz, I
       must advise you that in a felony case such as yours, the Iowa Rules
       of Criminal Procedure require your personal presence at sentencing.
       Do you understand?
              DEFENDANT: My personal—what do you mean my
       personal—like face-to-face?
              COURT: The Rules of Criminal Procedure require an in-
       person sentencing.
              DEFENDANT: Yes.
                                         5


               COURT: Do you understand that.
               DEFENDANT: Yes.
               COURT: Now on March 14th of this year, the Iowa Supreme
       Court entered an order allowing appearance by telephone
       conference for sentencing hearings. Do you understand that?
               DEFENDANT: Yeah, I understand that.
               COURT: Okay. Do you need—do you have any questions or
       do you need additional time to speak to with [your attorney] about
       those matters, about those issues?
               DEFENDANT: I’m not sure. I’m just doing what, you know,
       told to do so.
               COURT: Do you agree to give up your right to an in-person
       sentencing?
               DEFENDANT: In person? I don’t want to, no.
               COURT: Well, we’re going to proceed with sentencing by
       telephone conference because of the Coronavirus.
               DEFENDANT: Yes, that’s not a problem.
               COURT: The court system has been advised only to have in
       person hearings if they are emergency matters such as domestic
       abuse, mental health commitments and so forth. Are you agreeable
       to conducting your sentencing hearing by telephone conference call
       this afternoon?
               DEFENDANT: Well, it would be okay to—to do it via telephone
       then.
               COURT: All right. Thank you, sir. I find that the defendant
       has been fully advised, understands his rights regarding presence at
       sentencing. I also find that defendant has agreed to appear for
       sentencing by telephone and has waived his right to in-person
       sentencing. We will then proceed with sentencing by telephone
       conference.

The district court’s advice falls somewhere between the comprehensive colloquy

approved in Emmanuel I and the colloquy disapproved in Emmanuel II. Cruz was

informed that felony cases require a personal presence at sentencing. When

asked if he needed time to speak to his attorney about his personal presence, he

indicated he was unsure and he was just doing what he was told to do. And when

asked if he agreed to give up his right to an in person sentencing, he replied that

he did not want to. It was only after the court indicated that the hearing was going

to proceed with sentencing by telephone conference that the defendant conceded.
                                        6


Cruz argues that he was led to believe an in-person hearing was not an option in

his type of case and that he initially registered his opposition to proceeding in

another format.

      We conclude Cruz’s initial opposition to waiving his right to an in-person

hearing together with the court’s statement concerning the limited types of cases

in which in-person hearings would go forward place his colloquy in the Emmanuel

II camp. We conclude Cruz’s waiver of an in-person hearing was not knowing,

intelligent, and voluntary and the waiver was invalid. We vacate the sentences

imposed on Cruz’s convictions and remand the matter for a new sentencing

hearing. See Emmanuel II, 2021 WL 2453371 at * 5. In light of our disposition,

we need not address Cruz’s contention that the district court abused its discretion

in imposing sentence.

      CONVICTION AFFIRMED; SENTENCE VACATED AND REMANDED

FOR NEW SENTENCING HEARING.